                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG


UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                    CRIMINAL ACTION NO.: 1:19-CR-37
                                                      (JUDGE KEELEY)

EARNEST PARRIE DILLE,

                        Defendant.


                       REPORT AND RECOMMENDATION
                  CONCERNING PLEA OF GUILTY IN FELONY CASE

        This matter has been referred to the undersigned Magistrate Judge for the purpose of

conducting proceedings pursuant to Federal Rule of Criminal Procedure 11. (ECF No. 32). On

August 29, 2019, came the United States of America (“the Government”) by its counsel, Sarah

Wagner, Assistant United States Attorney, and also came Defendant in person and by counsel,

Elizabeth Gross, for a change of plea hearing. After placing Defendant under oath, the Court

informed Defendant that if he gave false answers to the Court’s questions, his answers may later

be used against him in a prosecution for perjury or false statement and increase his sentence in this

case.

         The Court next inquired of Defendant concerning his understanding of his right to

 have an Article III Judge hear the entry of his guilty plea and his understanding of the difference

 between an Article III Judge and a Magistrate Judge. Defendant thereafter stated in open

 court that he voluntarily waived his right to have an Article III Judge hear his plea and

 voluntarily consented to the undersigned Magistrate Judge hearing his plea. Defendant
 tendered to the Court a written Waiver of Article III Judge and Consent to Enter Guilty

 Plea before Magistrate Judge.         The waiver and consent was signed by Defendant,

 countersigned by Defendant's counsel, and concurred by the signature of the Assistant United

 States Attorney.

        Upon consideration of the sworn testimony of Defendant, as well as the representations

 of his counsel and the representations of the Government, the Court finds that the oral and

 written waiver of an Article III Judge and consent to enter a guilty plea before a Magistrate

 Judge was freely and voluntarily given. Additionally, the Court finds that the written waiver

 and consent was freely and voluntarily executed by Defendant only after having had his rights

 fully explained to him and having a full understanding of those rights through consultation

 with his counsel, as well as through questioning by the Court. The Court ORDERED the

 written Waiver and Consent to Enter Guilty Plea before a Magistrate Judge filed and made

 part of the record.

       The parties represent to the Court that there is no plea agreement in this case. Defendant

stated in open court that he fully understood he was pleading guilty to Count One of the Indictment

and that no other agreements had been made between himself and the Government.

       The Court confirmed that Defendant had received and reviewed with his attorney the

Indictment in this matter. The Court read the Indictment in open court. The Court then reviewed

with Defendant Count One of the Indictment, including the elements of the crime the United States

would have to prove at trial. However, before accepting Defendant’s plea, the undersigned

inquired of Defendant’s understanding of the charges against him, inquired of Defendant’s

understanding of the consequences of him pleading guilty to the charges, and obtained the factual
                                                2
basis for Defendant’s plea. The Government proffered a factual basis for the plea. Neither

Defendant nor Defendant's counsel did not dispute the proffer when given the opportunity to do

so. Additionally, the Defendant provided a factual basis for the plea.

       The Court then reviewed with Defendant the statutory penalties for Count One, to which

Defendant proposed to enter a plea of guilty, and the impact of the sentencing guidelines on

sentencing in general. The Court also advised Defendant that, as part of the fine, he could be

required to pay the costs of imprisonment, community confinement, or supervision. The Court also

informed Defendant of the mandatory special assessment fee applicable to this case and that

restitution may be an issue in this case.

       The Court informed Defendant that the Sentencing Guidelines are merely advisory.

However, under the Sentencing Reform Act of 1984, certain Sentencing Guidelines could be used

in determining a sentence in this case. Defendant stated that he had reviewed the various factors

taken into consideration by the Sentencing Guidelines with his attorney and that he understood

that the sentence could not be determined until after the United States Probation Office had

prepared a presentence report. The Court also noted that if the sentence ultimately imposed was

more severe than that expected, Defendant would not have the right to withdraw the plea of guilty.

       The Court reviewed with Defendant all of the rights that are forfeited by tender of a plea

of guilty. The Court advised Defendant of his right to plead not guilty and maintain that plea during

a trial before a jury of his peers. The Court also informed Defendant of the right to be represented

by counsel during trial, the right to confront and cross-examine witnesses, the right not to testify,

the right to present evidence and subpoena witnesses and the right to have the Government prove

its case beyond a reasonable doubt. The Court also noted that the jury’s verdict must be


                                                 3
unanimous. Defendant stated in open court that he understood all of these rights and understood

that he would be giving up all of these rights by entering a plea of guilty. Defendant and his counsel

stated that Defendant understood all of the consequences of pleading guilty. Defendant was also

advised of his appellate rights.

       Defendant stated that the plea was not a result of any threat, coercion, or harassment and

that the plea was not the result of any promises. Defendant stated there was nothing he had asked

his lawyer to do that was not done. Defendant further stated that his attorney had adequately

represented him in this matter and that neither he nor his attorney had found an adequate defense

to the charge contained in Count One of the Indictment.

         The undersigned Magistrate Judge informed Defendant that he would write the subject

Report and Recommendation and a pre-sentence investigation report w o u l d be prepared by

the probation officer attending the District Court. The undersigned advised the Defendant that

the District Judge would adjudicate the Defendant guilty of the felony charged under Count One

of the Indictment. Only after the District Court had an opportunity to review the pre-

sentence investigation report, would the District Court make a determination as to whether to

accept or reject any recommendation or stipulation contained within the pre-sentence report.

         Defendant also understood that his actual sentence could not be calculated until after a

pre­sentence report was prepared and a sentencing hearing conducted. The undersigned also

advised, and Defendant stated that he understood, that the Sentencing Guidelines are no longer

mandatory, and that, even if the District Judge did not follow the Sentencing Guidelines or

sentenced him to a higher sentence than he expected, he would not have a right to withdraw his

guilty plea. Defendant further stated that his attorney showed him how the advisory guideline
                                                  4
chart worked but did not promise him any specific sentence at the time of sentencing. Defendant

stated that he understood his attorney could not predict or promise him what actual sentence he

would receive from the sentencing judge at the sentencing hearing.             Defendant further

understood there was no parole in the federal system, but that he may be able to earn institutional

good time, and that good time was not controlled by the Court, but by the Federal Bureau of

Prisons.

       Defendant then entered a plea of GUILTY to Count One of the Indictment and stated that

he was in fact guilty of the crime charged in Count One of the Indictment.

           Upon consideration of all of the above, the undersigned Magistrate Judge finds that

Defendant is fully competent and capable of entering an informed plea; Defendant is aware of

and understood his right to have an Article Ill Judge hear and accept his plea and elected to

voluntarily consent to the undersigned United States Magistrate Judge hearing his plea;

Defendant understood the charges against him, not only as to the Indictment as a whole, but in

particular as to Count One of the Indictment; Defendant understood the consequences of his plea

of guilty, in particular the maximum statutory penalty to which he would be exposed for Count

One; Defendant made a knowing and voluntary plea of guilty to Count One of the Indictment;

and Defendant's plea is independently supported by the Government’s proffer. The Government's

proffer which provides, beyond a reasonable doubt, proof of each of the essential elements of

the charges to which Defendant has pled guilty.

           The undersigned Magistrate Judge therefore RECOMMENDS Defendant's plea of

guilty to Count One of the Indictment herein be accepted conditioned upon the Court's receipt


                                                 5
and review of this Report and Recommendation.

          The undersigned Magistrate Judge REMANDED Defendant to the custody of the U.S.

Marshal Service.

         Any party shall have fourteen days from the date of filing this Report and Recommendation

within which to file with the Clerk of this Court, specific written objections, identifying the

portions of the Report and Recommendation to which objection is made, and the basis of

such objection. A copy of such objections should also be submitted to the United States District

Judge. Objections shall not exceed ten (10) typewritten pages or twenty (20) handwritten pages,

including exhibits, unless accompanied by a motion for leave to exceed the page limitations,

consistent with LR PL P 12.

         Failure to file written objections as set forth above shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by the Circuit Court of

Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985);

Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir.

1984).

          The Clerk of the Court is directed to send a copy of this Report and Recommendation

 to counsel of record.


Respectfully submitted on August 29, 2019




                                                 6
